66 F.3d 317
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff--Appellant,v.Susan FRYE;  Garland Wallace, Captain, Defendants--Appellees.
No. 95-6795.
United States Court of Appeals, Fourth Circuit.
Sept. 15, 1995.

Cornelius Tucker, Jr., appellant pro se.
Before WIDENER, HALL and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order adopting the magistrate judge's report and recommendation and dismissing without prejudice this complaint pursuant to 42 U.S.C. Sec. 1983 (1988).  The order is not appealable.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  Accordingly, this court does not have jurisdiction over this appeal and it must be dismissed.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.